UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7206



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHARLES HUTSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-94-130-F, CA-96-274-F)


Submitted:   September 30, 1996           Decided:   October 15, 1996


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charles Hutson, Appellant Pro Se. John Eric Evenson, II, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Hutson appeals from the district court's order denying

his motion for relief filed pursuant to 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214.   We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court. United States v. Hutson, Nos.

CR-94-130-F; CA-96-274-F (E.D.N.C. July 15, 1996).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process. Appellant`s motion for remand

is denied.




                                                         DISMISSED




                                2